Citation Nr: 0637026	
Decision Date: 11/29/06    Archive Date: 12/06/06

DOCKET NO.  95-38 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include chronic depression.

2.  Entitlement to service connection for a joint disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1987 to April 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Washington, DC, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In November 2003, the veteran 
testified at a personal hearing before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
is of record.  The case was remanded for additional 
development in March 2004.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issues on appeal was obtained.

2.  The evidence of record demonstrates the veteran's major 
depressive disorder was first manifest during active service.

3.  The evidence of record includes diagnoses of joint 
disorders, but does not indicate a present chronic disability 
is associated with any established event, injury, or disease 
during active service.




CONCLUSIONS OF LAW

1.  A major depressive disorder was incurred during active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.303 (2006).

2.  A chronic joint disorder was not incurred in or 
aggravated by service nor as a result of any established 
event, injury, or disease during active service.  38 U.S.C.A. 
§§ 1110, 1131, 1116, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  In this case, 
the veteran was notified of the VCAA duties to assist and of 
the information and evidence necessary to substantiate his 
claims by correspondence dated in May 2004, January 2005, 
August 2005, and April 2006.  Adequate opportunities to 
submit evidence and request assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to these matters was provided in the 
April 2006 correspondence to the veteran.  The notice 
requirements pertinent to the issues addressed in this 
decision have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained.  Specific attempts to assist the veteran in 
obtaining evidence to substantiate his claim were taken in 
accordance with the instructions of a March 2004 Board remand 
and the veteran was adequately notified of the action taken 
on his behalf.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for adequate determinations.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with these claims 
would not cause any prejudice to the appellant.

Service Connection Claim

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including psychoses, become manifest to a degree of 
10 percent within one year from date of termination of 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2006).  

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) has also held that when a claimed disorder is not 
included as a presumptive disorder direct service connection 
may nevertheless be established by evidence demonstrating 
that the disease was in fact "incurred" during the service.  
See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2006).

Psychiatric Disorder

Service medical records are negative for complaint, 
treatment, or diagnosis of any psychiatric disorder.  The 
veteran's enlistment examination in June 1986 shows he 
reported a history of depression or excessive worry which he 
attributed to the loss of a girl friend and to problems at 
school.  It was noted that he had received no treatment for 
this problem.  Examination in June 1986 revealed a normal 
clinical psychiatric evaluation.  A December 1987 note shows 
the veteran reported a recent 10 pound weight gain, 
occasional knee pain, financial problems, and occasional peer 
problems related to "put downs."  The examiner's assessment 
was psychosocial stressors.  In his November 1990 report of 
medical history the veteran noted a history of depression or 
excessive worry and explained that he always felt tense.  He 
denied any depression or suicidal ideation.  His November 
1990 separation examination revealed a normal clinical 
psychiatric evaluation.  It was also noted that the veteran 
had identifying marks including a tattoo to the right arm, 
scars to the left shin and knee and left eye, and a writing 
corn on the left hand.  

The veteran's service discharge report indicates his 
character of service was honorable and that he received a 
good conduct medal with a period commencing March 6, 1991.  
He served as a supply administrations and operations clerk 
for three years and ten months.

Private medical records dated in April 1995 show the veteran 
was admitted for psychiatric treatment after cutting his 
wrist.  It was noted he had made superficial cuts to his 
wrists after having problems with his girlfriend.  He stated 
he had been depressed since he was discharged from service 
six years earlier and that his first suicide attempt had been 
after his discharge from service.  He also stated a 
psychiatric evaluation had been recommended at the time of 
his discharge from service.  He reported he had two more 
attempts since then, but that he could not remember any 
dates.  The diagnoses included severe recurrent major 
depressive disorder without psychotic features.  

Subsequent VA treatment records dated in April and May 1995 
noted the veteran stated that numerous times during service 
in 1990 and 1991 he had cut and burned himself.  A June 1995 
report noted he stated he had a history of cutting his arms 
and burning himself with an iron to "redirect emotional pain 
to physical."  An Axis I diagnosis of depression was 
provided without opinion as to etiology.  

In his application for VA benefits the veteran requested 
entitlement to service connection for chronic depression.  He 
stated he had been treated during service for stress, anger, 
and depression.  

A January 1998 service department examination report shows 
the veteran complained of situational depression since 1989.  
He reported he had been seen for counseling two years 
earlier.  

On VA psychiatric examination in February 1998 the veteran 
reported his difficulties started during basic training when 
he was singled out and ridiculed about his appearance.  He 
stated he had been depressed and had isolated himself from 
others.  He reported that at times he cut his arms or burned 
them with an iron to "redirect emotional pain to physical."  
He stated he had experienced similar harassment after he was 
transferred to Korea, but provided no specific information.  
He stated that at discharge he was informed by a physician 
that he needed to discuss his problems with a psychiatrist, 
but no consultation was ever conducted.  The examiner 
provided a diagnosis of mood disorder, not otherwise 
specified, but noted the veteran presented a complex clinical 
picture of a mood disturbance.  It was also noted that 
bipolar disorder might be considered, but that the signs and 
symptoms did not fit any of the formal mood disorders such as 
recurrent major depression with psychotic features.  The 
examiner stated this opinion was supported by psychological 
testing.  A March 1998 addendum noted that the veteran's 
claim file had not been provided to the examiner, but that on 
the basis of the veteran's own report of history his 
difficulties began while he was in service.

On VA psychiatric examination in July 2001 the veteran 
reported that he had been very unhappy during service and 
described an incident when a military policeman unfairly 
picked on him and another incident when he was assaulted by 
several other servicemen.  He stated he had started to cut 
and scratch and burn his arms and began using cocaine, 
crystal meth, and LSD to combat depression.  He reported he 
did not receive any psychiatric treatment until 1995 and that 
he had not had any treatment since 1998.  He stated that 
after service he had a number of different jobs and generally 
left one job for a better one.  He had been employed for the 
previous five years for the state park and planning 
commission, but that, while his job evaluations had been 
okay, he did not like the job and felt he was not treated 
fairly.

The examiner noted the veteran described persistent moderate 
depression, trouble with anger, and some psychotic symptoms.  
An Axis I diagnosis of depression, not otherwise specified, 
was provided.  It was noted that the claims file was 
carefully reviewed and that medical progress notes on two 
occasions referred briefly to depression, anxiety, and 
stress.  The examiner stated that because of these reports 
and the veteran's description of depressive symptoms during 
service it was as likely as not that his current depression 
was related to depression while he was in service.  

At his personal hearing in November 2003 the veteran 
testified that his problems with chronic depression began 
during basic training when he had been singled out by an 
instructor for discipline, urinated on himself when he was 
not allowed to go to the restroom, and was beaten by several 
of his squad leaders because they looked upon him as a 
problem.  He reported he had been too afraid to seek 
counseling in service, but that he had talked with a chaplain 
about his concerns of not being promoted and the lack of 
support from his unit.  He also described an incident when he 
was restrained by two servicemen and detained by military 
police until a representative from his unit could pick him 
up.  He stated he would hide in cargo containers when he was 
depressed and that he had cut and burned his arms during 
service.  He indicated this behavior was not witnessed by any 
of his fellow servicemen.  

VA psychiatric examination in June 2006 included a diagnosis 
of recurrent major depressive disorder with psychotic 
features.  The examiner noted that the claims file was 
reviewed prior to examination and that it was not likely the 
veteran's major depression existed prior to service.  It was 
noted that records show he had an adjustment disorder with 
depressive features because of a breakup with his girlfriend 
prior to service, but that there was no connection between 
that disorder and his post-service depression.  The examiner 
stated there was no independent documentation of major 
depression manifesting itself during active service, but that 
the veteran made clear statements of having experienced 
symptoms consistent with major depression, including cutting 
and burning himself, that he said occurred while he was in 
active service.  Based upon these statements it was found to 
be at least as likely as not that major depression was first 
manifest during active service.  

Based upon the evidence of record, the Board finds the 
veteran's major depressive disorder was first manifested 
during active service.  While the specific reports as to 
traumatic events in service and self mutilation behavior are 
not demonstrated by independent documentation, the opinions 
of the July 2001 and June 2006 VA examiners are persuasive 
that the veteran's statement in conjunction with the other 
evidence of record indicates his depression was first 
manifest during active service.  There is no medical opinion 
of record contradicting these etiology opinions and the Board 
finds the veteran's statements are consistent with service 
medical reports dated in December 1987 and November 1990.  
Therefore, entitlement to service connection for a major 
depressive disorder is warranted.

Joint Disorders

Service medical records include a Report of Medical History 
taken in June 1986, prior to the veteran's entry into 
service.  The veteran complained of swollen and painful 
joints, and related that he broke his leg prior to service.  
A clinical record dated in February 1987 shows the veteran 
complained of a two week history of bilateral knee pain.  A 
diagnosis of patellotibial discomfort was provided.  A 
diagnosis of overuse syndrome was subsequently provided in 
March 1987.  Records dated in August 1987 show the veteran 
sustained an injury to his left wrist while playing softball.  
X-rays were negative.  A diagnosis of left wrist sprain was 
provided.  A December 1987 note shows the veteran reported 
complaints including occasional knee pain, but the examiner's 
assessment was psychosocial stressors.  Dental examination 
reports dated in January 1990 show the veteran noted a 
history of painful joints.  In his November 1990 report of 
medical history he complained of occasional arm pain, but 
stated he had no visits to the clinic because of this within 
the previous year.  His November 1990 separation examination 
revealed a normal clinical musculoskeletal evaluation.  

In his application for VA benefits the veteran requested 
entitlement to service connection for chronic joint pain 
which was manifest mostly in the wrists, elbows, and knees.  
He stated he had been treated during service for body pain.  

A January 1998 service department examination report shows 
the veteran stated he had experienced pain in his wrists 
since active service.  He reported left elbow and wrist 
problems related to weather changes and use.  

VA joints examination in February 1998 revealed recurrent 
left wrist pain, but noted a physical examination was 
unremarkable and that no diagnosis had been provided.  It was 
noted the veteran complained that over the years since 
service his wrist pain had gotten worse.  He reported, 
however, that he was experiencing no pain on the day of the 
examination.  The examiner stated there was no obvious pain 
on motion or limitation of motion of the upper extremities.  

At his personal hearing in November 2003 the veteran 
testified that during service he began experiencing pain to 
the knees and into his feet.  He stated he was provided pain 
relief medication, but that testing in service did not 
identify any joint problem.  He asserted that his chronic 
pain had persisted since then.  

VA orthopedic examination in June 2006 noted diagnoses of a 
history of pain to the right elbow, wrist, and hand of 
unknown etiology, with possible right wrist pain secondary to 
residuals of a chronic sprain, and right knee pain probably 
due to some tendonitis of the patellar tendon area.  X-rays 
of the wrists, right elbow, and right knee were within normal 
limits.  It was also noted that based upon examination, X-
rays, and a review of the claims file it would be speculation 
to attribute these disorders to service.  The examiner stated 
it was less likely than not that any present upper extremity 
and knee findings were secondary to military service.  

Based upon the evidence of record, the Board finds there are 
present diagnoses of various joint disorders; however, there 
is no competent evidence indicating that these disorders are 
associated with any established event, injury, or disease 
during active service.  The June 2006 VA examiner is shown to 
have conducted a thorough examination and review of the 
veteran's claim file and the provided opinion that present 
upper extremity and knee symptoms were not likely secondary 
to service is persuasive.  The Court has held that a 
veteran's statements as to subjective symptomatology alone 
(such as pain), without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), 
aff'd in part, vacated and remanded in part on other grounds 
by 259 F.3d 1356 (Fed. Cir. 2001).

While the veteran believes he has joint disorders as a result 
of active service, he is not a licensed medical practitioner 
and is not competent to offer opinions on questions of 
medical causation or diagnosis.  Grottveit, 5 Vet. App. 91; 
Espiritu, 2 Vet. App. 492.  Therefore, the Board finds 
entitlement to service connection is not warranted.

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against this claim.


ORDER

Entitlement to service connection for a major depressive 
disorder is granted.

Entitlement to service connection for a joint disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


